DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-14 and 22, and species elections of (1) the PTGER3 inhibitor: aspirin; and (2) the specific type of cancer: glioblastoma, in the reply filed on June 7, 2022 is acknowledged.  
2.	The traversal is on the ground(s) that the Office has failed to fully justify restriction, specifically that the Office failed to show that there is a serious burden on the examiner if restriction is not required.  This is not found persuasive because on page 3, paragraph 2, of the requirement for restriction, the Office set forth the relationship between Inventions I and II, i.e., combination and subcombination.  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the active method step of Invention II comprises recommending administering a PTGER3 inhibitor to the subject, while Invention I requires the additional step of applying an alternating electric field to the cancer cells of the subject (not required by Group II).
	Election of species may be required prior to a search on the merits in applications containing both species claims and generic or Markush claims.  In this case, claim 4 recites PTGER3 species aspirin and ibuprofen, and claim 7 recites specific types of cancer, while the remaining claims are generic to any TTF-resistant cancer and any PTGER3 inhibitor (see MPEP 808).
	Additionally the inventions require a different field of search, i.e., a search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) since a search for administering aspirin and applying an alternate electric field to a subject having one type of TTF-resistant cancer (e.g., gliobastoma) employs a different search query and a different field of search than administering ibuprofen and applying an alternate electric field to a subject having one type of TTF-resistant cancer (e.g., pancreatic cancer).
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 15-20 (drawn to Group II) are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
4.	Non-elected species of cancer (i.e., cancers other than gliobastoma) and PTGER3 inhibitors other than aspirin are also currently withdrawn from consideration.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on September 23, 2020 and March 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6, 8-13, 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of reducing viability of TTFields-resistant glioblastoma multiforme cells in a subject comprising administering the elected PTGER3 inhibitor species, aspirin, and those embodied by the instant Specification, is not considered enabled for reducing viability of any TTFields-resistant cancer cells or preventing any cancer cells from developing resistance to alternating electric fields, comprising administering any/ all of the other compound species encompassed “PTGER3 inhibitor.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of reducing viability of TTFields-resistant cancer cells in a subject (or preventing cancer cells from developing resistance to AEF), comprising administering any PTGER3 inhibitor to the subject and administering AEF to the subject.  
The Relative Skill of those in the Art: Those practitioners who treat cancer, inflammatory diseases and neurodegenerative diseases of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
	The State of the Prior Art and the Level of Predictability in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a method of reducing viability of TTFields-resistant cancer cells in a subject (or preventing cancer cells from developing resistance to AEF), comprising administering any PTGER3 inhibitor to the subject and administering AEF to the subject. 
At the time the instant application was filed, it would have been known by those of ordinary skill in the art that “PTGER3 inhibitor” includes any compound that antagonizes the EP3 prostaglandin receptor for prostaglandin E2 (PGE2), which encompasses an extremely broad scope of compounds. The state of the art is that PTGER3 inhibitors have demonstrated anticancer effects against a certain types of   cancer cells and may reduce the risk of certain cancers, including ovarian cancer, cervical cancer, breast cancer, gastric cancer, colorectal cancer, liver cancer, bladder cancer, prostate cancer, etc, please refer to the Pubmed.com search, (https://pubmed.ncbi.nlm.nih.gov/?term=ptger3+cancer). In particular, aspirin is a chemoprotective agent against many types of cancer including colorectal cancer, prostate cancer, endometrial cancer, breast cancer, pancreatic cancer, lung cancer, ovarian cancer, please refer to the Pubmed.com search (https://pubmed.ncbi.nlm.nih.gov/?term=aspirin%20cancer). 
	The diseases that the instant claimed composition is alleged to treat/prevent include various types of TTFields-resistant cancer(s).  The state of the art is that “cancer” encompasses any disorder associated with abnormal cell growth, which are extremely unpredictable and difficult to treat, such that the full scope of “cancer” is not enabled by the disclosure.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of the above listed cancer(s), whether or not the cancer cell line is affected by the inhibition of a certain protein tyrosine kinase would make a difference.  Applicants are claiming a method of reducing the viability of TTFields-resistant cancer cells or preventing resistance to AEF therapy, which encompasses an extremely vast number of diseases encompassed by the term "cancer,” by administering any PTGER3 inhbitor and applying AEF. As such, the Specification fails to enable the skilled artisan to use the instant method to reduce viability of all forms of TTFields-resistant cancer(s) as encompassed by claim 1, however the Specification does provide support for reducing viability of of certain types of human cancerous cell lines, i.e. human glioblastoma (GBM).
Even though 3 of the instant compounds may have been identified as having inhibitory activity against PTGER3 as well as anti-cancer activity against certain human cancer cell lines (GBM cells) (Figures 1-18B), as a practical matter their use as therapeutic agents for reducing viability across the broad range of all forms of TTFields-resistant cancer or cancerous tumors, as claimed, remains extremely unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. In the instant case, it has not yet been established in the art that antiproliferative activity would be effective, or even desirable, across the broad range of recited cancer types. 
Hence, in the absence of a showing of correlation between all types and forms of TTFields-resistant cancer, as currently encompassed by the language of claim 1, as capable of being treated by any PTGER3 inhibitor, one of skill in the art is unable to fully predict possible results from the administration of the claimed pharmaceutical composition for treating/preventing the broad scope of cancers recited in claim 1. There is no question Applicant’s instant compounds may play a role in future methods of treating some of the aforementioned TTF-resistant cancers (specifically GBM). What is disputed is the claim that the recited pharmaceutical composition could be taken by one skilled in the art at the time of filing and used as treatment/prevention for all of the diseases/disorders encompassed by “TTFields-resistant cancer,” without undue experimentation.  There is simply not enough evidence to be found in the literature suggesting that Applicants’ compounds are capable of being used in the manner recited in claim 1, to treat each and every possible TTFields resistant cancer that is encompassed by the claim language.  In essence, there is no absolute predictability in pharmacology, even with compounds whose properties have been determined, despite the extraordinarily high skill possessed by the ordinary artisan. 
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is determined by the Specification and the working examples. 
	In the instant case, the Specification demonstrates the administration of just three PTGER3 inhibitors, i.e., aspirin (Figure 13), L798,106 (Figures 14 and 16) and DG041 (Figure 14), against only one TTFields-resistant cancer, i.e., human glioblastoma (GBM) cell lines.
	The Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added). Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed. Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991). As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971). As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of reducing viability of TTFields-resistant cancer cells in a subject (or preventing cancer cells from developing resistance to AEF), comprising administering any PTGER3 inhibitor to the subject and administering AEF to the subject. Considering that the claimed “PTGER3 inhibitor” encompasses any compound that antagonizes the EP3 receptor for PGE2, includes hundreds of compound species, and potentially thousands of compound species, including any NSAID, any COX2 inhibitor, etc., which includes a broad scope of compounds including flurbiprofen, ketorolac, ketoprofen, tolmetin, aspirin, ibuprofen, naproxen, nabumetone, indomethacin, sulindac, piroxicam, mefenamic acid, meloxicam, diclofenac, celecoxib, etodolac, etoricoxib, lumiracoxib, rofecoxib, diflunisal, oxaprozin, fenoprofen, parecoxib, valdecoxib, and piroxicam, as well as the table of prostanoid EP3 receptor inhibitors disclosed by AAT Bioquest: https://www.aatbio.com/data-sets/prostanoid-ep3-receptor-inhibitors-ic50-ki (which demonstrate drastically different activity in their IC50 values), it is evident that the claims are broad. Yet, as discussed above, the instant Specification discloses only 3 compound species encompassed by “PTGER3 inhibitor” as recited by the claims.  
The text of claim 1 does not specify or enumerate those many types of cancer(s) that would fall within its scope (i.e. since the term "TTFields-resistant cancer" has not been defined in the claim as a closed set of types of cancers or tumors).  The applicable rule under 35 USC 112(a) is that “[e]ach claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” In view of this rule, claim 1 encompass an open-ended set of hundreds of forms of cancers or cancerous tumors, as neither the claims themselves, nor the Specification, expressly defines a closed set of cancers or cancerous tumors. Due to the unpredictable nature of cancer and the fact that over 3,000 different cancers exist, wherein the various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, thus no single compound exists presently that is known to treat all cancers as a blanket therapeutic. Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
The argument that the cancer cell(s) recited as treatable or preventable by the Applicants are all treated/ prevented by inhibiting PTGER3 activity is insufficient support that the claimed method of administering a PTGER3 inhibitor and applying AEF has specific efficacy in current available form for treating/preventing all of the TTFields-resistant cancers encompassed by claim 1.  
	As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to administering any PTGER3 inhibitor and applying AEF therapy to reduce viability of any TTFields-resistant cancer cells in a subject (or preventing cancer cells from becoming resistant to TTF).  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of “PTGER3 inhibitor” and “cancer” with respect to the disclosure since compounds that inhibit PTGER3 encompasses thousands of compound species, whereas the instant Specification discloses only 3 such compound species exerting the disclosed activity. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by “PTGER3” would exert the alleged activity based on the limited disclosure of 3 active compounds. Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme. Indeed, as evidenced by AAT Bioquest, PTGER3 recpetor antagonists, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity.  
After applying the Wands factors and analysis to claim 1, in view of the Applicant’s entire disclosure and the state of the art, it is concluded that the practice of the invention as claimed in claim 1 would not be enabled by the written disclosure.  Thus, the specification fails to provide sufficient support for the broad use of any PTGER3 inhibitor for reducing viability of all claimed TTFields-resistant cancers.  The Examiner suggests limiting the scope of the cancers to be treated to those that are enabled by Applicants' disclosure, as well as limiting the scope of PTGER3 inhibitors such that they bear a reasonable correlation with the disclosure, i.e., roll claims 4 and 7 into claim 1.  


Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 5 depends from claim 4 and recites the limitations "from about 1 to 500 nanomolar for L798,106" in line 3, “0.5 to 50 nanomolar for DG041” in line 4, and “1 to 500 nanomolar for celecoxib” in line 4.  There are insufficient antecedent bases for these limitations in the claim, because claim 4 fails to recite the PTGER3 inhibitors L798,106, DG041 or celecoxib.
11.	Claim 12 depends from claim 11 and recites the limitations "from about 1 to 500 nanomolar for L798,106" in line 3, “0.5 to 50 nanomolar for DG041” in line 4, and “1 to 500 nanomolar for celecoxib” in line 4.  There are insufficient antecedent bases for these limitations in the claim, because claim 11 fails to recite the PTGER3 inhibitors L798,106, DG041 or celecoxib.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al., Neurosurg Focus 2015, in view of Pozzoli et al., J Cell Physiol. (first available January 2019), as evidenced by Wikipedia.org, https://en.wikipedia.org/wiki/Induced_cell_cycle_arrest.
	Claim 1 recites a method of reducing viability of TTFields-resistant cancer cells (more specifically glioblastoma (claim 7)) in a subject, the method comprising: administering a Prostaglandin E Receptor 3 (PTGER3) inhibitor to the subject (more specifically, aspirin (claim 4) at a dosage of 0.1 to 2 millimolar (claim 5)); and applying an alternating electric field to the cancer cells of the subject, the alternating electric field having a frequency between 100 and 500 kHz. Claim 2 is drawn to claim 1, and limits wherein the alternating electric field has a frequency between 100 and 300 kHz. Claim 3 is drawn to claim 1, and limits the PTGER3 inhibitor to the group consisting of one or more of an NSAID, cox2 inhibitor, L798,106, and DG041.  
	Claim 8 recites a method of preventing cancer cells (more specifically glioblastoma (claim 14)) of a subject from developing resistance to alternating electric fields, the method comprising: administering a Prostaglandin E Receptor 3 (PTGER3) inhibitor to the subject (more specifically, aspirin (claim 11) at a dosage of 0.1 to 2 millimolar (claim 12)); and applying an alternating electric field to the cancer cells of the subject, the alternating electric field having a frequency between 100 and 500 kHz. Claim 9 is drawn to claim 1, and limits wherein the alternating electric field has a frequency between 100 and 300 kHz. Claim 10 is drawn to claim 1, and limits the PTGER3 inhibitor to the group consisting of one or more of an NSAID, cox2 inhibitor, L798,106, and DG041.  
	Claim 22 recites a method of reducing viability of TTFields-resistant cancer cells in a subject, the method comprising: prescribing a Prostaglandin E Receptor 3 (PTGER3) inhibitor to the subject; and applying an alternating electric field to the cancer cells of the subject, the alternating electric field having a frequency between 100 and 500 kHz.

	Rehman et al. teach the treatment of glioblastoma comprising administering alternating electric fields (AEF) (aka tumor-treating fields (TTF)), to a patient in need thereof (see abstract), at a frequency of 200 kHz: “the optimal AEF frequency varied across cancer cell lines, with 200 kHz being the optimal frequency for the treatment of gliomas” [emphasis added] (page 4, left column, lines 2-4). AEFs inhibit cell proliferation, reduce growth and initiate destruction in a variety of cancer cell lines (page 3, right column, last paragraph).
	Rehman et al. discuss resistance to AEF in glioblastoma cancer cells: “AEF therapy has been shown to induce genetic alterations of the tumor,37 it may be possible that resistance to AEFs may also occur by subsequent mutations in DNA repair mechanisms in the tumor cells. Other research lines have attempted to increase the tumor response to AEFs by focusing on the current limitations of the applied electric fields rather than on the actual characteristics of the tumor” (page 6, left column, last two paragraphs- right column, first two paragraphs).
	Rehman et al. suggest the incorporation of additional therapeutic agents with AEF therapy, i.e., “enhanced effectiveness in AEF therapy is expected if it is incorporated with drugs that also alter the mitotic process, such as taxols and vinblastine,” (page 7, left column, last full paragraph).
	As such, Rehman et al. teach that AEF inhibits cell proliferation and reduces cell growth in glioblastoma cells in a patient in need thereof and suggest incorporation of an additional drug that alters the mitotic process, but are silent to the administration of aspirin. 
	Yet, Pozzoli et al. discuss the role of aspirin in treating glioblastoma: “the effects on cell motility, along with the observed decrease in proliferation, suggesting [sic] that aspirin may play a role in the control of GBM progression” (page 15465, right column, lines 7-9). Aspirin (ASA) is administered at concentrations 0.3 mM, 1 mM and 2 mM, which are within the range of a 0.1 to 2 millimolar required by claim 5  (page 15464, Figure 2). Pozzoli et al. teach that aspirin induces cell-cycle arrest (Figure 4, page 15466) and “inhibits cell proliferation in a time and dose‐dependent manner via a Cox‐independent mechanism.”	As evidenced by Wikipedia (https://en.wikipedia.org/wiki/Induced_cell_cycle_arrest), cell cycle arrest is a stopping point in the cell cycle, wherein the processes surrounding duplication and division stop.  Mitosis, part of the cell cycle, is the process by which a single parent cell divides to make two new “daughter” cells (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/mitosis); therefore, inducing cell cycle arrest (e.g., by administering aspirin) alters the mitotic process.
	As such, one skilled in the art would be aware that aspirin alters the mitotic process and would be motivated to incorporate aspirin with AEF to enhance the effectiveness of AEF therapy, as guided by Reman et al, in a method of reducing viability of TTFields-resistant glioblastoma cells or preventing resistance of glioblastoma to AEF in a patient in need thereof.
	As such, claims 1-5, 7, 8-12, 14 and 22 are prima facie obvious.

	Claim 6 is drawn to claim 5 and limits wherein the concentration of the PTGER3 inhibitor in the subject is maintained for at least about 3 days to 5 weeks.
	 Claim 13 is drawn to claim 12 and limits wherein the concentration of the PTGER3 inhibitor in the subject is maintained for at least about 3 days to 5 weeks.
	Claims 6 and 13 are drafted in terms of the intended outcome of the administration of AEF and aspirin in claim2 1 and 12, respectively: “...wherein the concentration of the PTGER3 inhibitor in the subject is maintained for at least about 3 days to 5 weeks.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the “concentration of the PTGER3 inhibitor in the subject” is considered a latent property of the administration of AEF and aspirin disclosed by Rehman et al. and Pozzoli et al. and the alleged unexpected result does not confer patentability.
	As such, claims 6 and 13 are prima facie obvious.

	Claim 21 is drawn to claim 1, further comprising measuring responsiveness of the cancer cells. 
	Rehman et al. teach post-hoc subgroup studies following the clinical trial, in which tumor responsiveness (i.e., tumor size) is analyzed (page 5, left column, under “Post-Hoc Subgroup Analyses,” and Table 2).
	As such, claim 21 is prima facie obvious.

Conclusion
15.	 Claims 1-22 are present in the application. Claims 15-20 are withdrawn from consideration.  Claims 1-14, 21 and 22 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611